     Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 1 of 25




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION

                                  §
                                  §
                                  §
IN RE SOLARWINDS CORPORATION      §   MASTER FILE NO. 1:21-CV-138-RP
SECURITIES LITIGATION             §
                                  §
                                  §

        DEFENDANT KEVIN B. THOMPSON’S MOTION TO DISMISS
             PLAINTIFF’S CONSOLIDATED COMPLAINT


                                      Peter L. Welsh (pro hac vice forthcoming)
                                      C. Thomas Brown (pro hac vice
                                         forthcoming)
                                      Kathryn E. Caldwell (pro hac vice
                                         forthcoming)
                                      Patrick T. Roath (pro hac vice forthcoming)
                                      Prudential Tower, 800 Boylston Street
                                      Boston, MA 02199-3600
                                      Tel: (617) 951-7865
                                      peter.welsh@ropesgray.com

                                      Edward R. McNicholas (pro hac vice
                                         forthcoming)
                                      Frances Faircloth (pro hac vice forthcoming)
                                      2099 Pennsylvania Avenue, N.W.
                                      Washington, DC 20006-6807
                                      Tel: (202) 508-4779
                                      edward.mcnicholas@ropesgray.com

                                      Counsel for Defendant Kevin B. Thompson

                                      Paul R. Bessette
                                      Texas Bar No. 02263050
                                      Michael J. Biles
                                      Texas Bar No. 24008578
                                      Srimath Saliya Subasinghe
                                      Texas Bar No. 24093226
                                      Jessica England
                                      Texas Bar No. 24105841
                                      KING & SPALDING LLP
Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 2 of 25




                                500 W. 2nd Street, Suite 1800
                                Austin, TX 78701
                                Tel: (512) 457-2050
                                Fax: (512) 457-2100
                                pbessette@kslaw.com
                                mbiles@kslaw.com
                                ssubasinghe@kslaw.com
                                jengland@kslaw.com

                                Counsel for Defendant Kevin B. Thompson
               Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 3 of 25




                                                   TABLE OF CONTENTS

                                                                                                                                     Page

PRELIMINARY STATEMENT .................................................................................................... 1
FACTUAL BACKGROUND ......................................................................................................... 2
LEGAL STANDARD..................................................................................................................... 5
ARGUMENT .................................................................................................................................. 6
I.        Plaintiff Fails to Identify Any Purportedly False or Misleading Statement
          Made by Mr. Thompson. .................................................................................................... 6
II.       Plaintiff Does Not Adequately Plead a Strong Inference of Scienter
          as to Mr. Thompson. ......................................................................................................... 10
          A.         Plaintiff Offers No Factual Allegations about Mr. Thompson’s
                     Knowledge or Intent When Any Relevant Statement Was Made......................... 11
          B.         None of Plaintiff’s Allegations Intended to Demonstrate
                     Mr. Thompson’s “Motive” Supports a Strong Inference of Scienter. .................. 15
                     1.         Plaintiff’s Allegations Regarding Mr. Thompson’s Stock Sales
                                Do Not Lend Credence to the Complaint’s Scienter Allegations ............. 15
                     2.         Plaintiff’s Proposed Motive for the Alleged Fraud – Short-Term
                                Gain Over Long-Term Security – Is Incoherent and Runs Counter
                                to a Common-Sense Understanding of Mr. Thompson’s Interests ........... 17
III.      Because Plaintiff Pleads No Primary Securities Violation, Count II Alleging a
          Violation of Section 20(a) of the Exchange Act Must Be Dismissed............................... 19
CONCLUSION ............................................................................................................................. 19




                                                                      i
             Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 4 of 25




                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

ABC Arbitrage Plaintiffs Grp. v. Tchuruk,
  291 F.3d 336 (5th Cir. 2002) .....................................................................................................5

Abrams v. Baker Hughes, Inc.,
   292 F.3d 424 (5th Cir. 2002) ...............................................................................................5, 18

Alaska Elec. Pension Fund v. Asar,
   768 Fed. App’x 175 (5th Cir. 2019) ....................................................................................5, 16

Alaska Elec. Pension Fund v. Flotek Indus., Inc.,
   915 F.3d 975 (5th Cir. 2019) ...............................................................................................6, 19

Bach v. Amedisys, Inc.,
   No. CV 10-00395-BAJ-RLB, 2016 WL 4443177 (M.D. La. Aug. 19, 2016) .........................16

City of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Waters Corp.,
    699 F. Supp. 2d 331 (D. Mass. 2010) ......................................................................................17

Coates v. Heartland Wireless Commc’ns, Inc.,
   55 F. Supp. 2d 628 (N.D. Tex. 1999) ......................................................................................18

Colbert v. Rio Tinto PLC,
   No. 17CIV8169ATDCF, 2019 WL 10960490 (S.D.N.Y. July 29, 2019) ...............................10

In re. Dell Inc., Sec. Litig.,
    591 F. Supp. 2d 877 (W.D. Tex. 2008)..............................................................................16, 19

Fin. Acquisition Partners LP v. Blackwell,
   440 F.3d 278 (5th Cir. 2006) .....................................................................................................7

Goldstein v. MCI WorldCom,
   340 F.3d 238 (5th Cir. 2003) ...................................................................................................10

In re Heartland Payment Systems, Inc. Sec. Litig.,
    No. 09–1043, 2009 WL 4798148 (D.N.J. Dec. 7, 2009) .........................................................13

Hopson v. MetroPCS Commc’ns, Inc.,
   No. 3:09-CV-2392-G, 2011 WL 1119727 (N.D. Tex. Mar. 25, 2011)....................................16

Indiana Elec. Workers’ Pension Tr. Fund IBEW v. Shaw Grp., Inc.,
    537 F.3d 527 (5th Cir. 2008) ...................................................................................6, 12, 15, 18




                                                                  ii
              Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 5 of 25




Janus Capital Group, Inc. v. First Derivative Traders,
   564 U.S. 135 (2011) ...................................................................................................................6

Kerr v. Exobox Techs. Corp.,
   No. CIV.A. H-10-4221, 2012 WL 201872 (S.D. Tex. Jan. 23, 2012) .......................................9

Local 731 I.B. of T. Excavators and Pavers Pension Trust Fund v. Diodes, Inc.,
   810 F.3d 951 (5th Cir. 2016) .......................................................................................11, 12, 15

Lovelace v. Software Spectrum Inc.,
   78 F.3d 1015 (5th Cir. 1996) ...................................................................................................16

In re Marriott Int’l, Inc. Cust. Data Sec. Breach Litig. Sec. Actions,
    No. 19-MD-2879, 2021 WL 2407518 (D. Md. June 11, 2021) ...............................................13

Municipal Employees’ Retirement System of Michigan v. Pier 1 Imports, Inc.,
  935 F.3d 424 (5th Cir. 2019) ...............................................................................................5, 14

Plaisance v. Schiller,
   No. CV H-17-3741, 2019 WL 1205628 (S.D. Tex. Mar. 14, 2019) ................................7, 9, 10

In re Securities Litig. BMC Software, Inc.,
    183 F. Supp. 2d 860 (S.D. Tex. 2001) ...................................................................................5, 6

Southland Sec. Corp. v. INSpire Ins. Sols., Inc.,
   365 F.3d 353 (5th Cir. 2004) ........................................................................................... passim

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
    551 U.S. 308 (2007) ...........................................................................................................11, 17

Tuchman v. DSC Commc’ns Corp.,
   14 F.3d 1061 (5th Cir. 1994) .............................................................................................12, 18

Statutes

15 USC § 78t(a) .....................................................................................................................2, 6, 19

15 USC § 78j(b) ...........................................................................................................................5, 6

Other Authorities

Federal Rule of Civil Procedure 9(b) .....................................................................................5, 9, 14




                                                                     iii
          Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 6 of 25




                                PRELIMINARY STATEMENT

       For the reasons stated in the Memorandum in Support of the SolarWinds Defendants’

Motion to Dismiss the Consolidated Complaint for Failure to State a Claim (the “SolarWinds

Motion to Dismiss”), the Complaint (Dkt. No. 26) fails to plead a viable claim against any

defendant. SolarWinds was the targeted victim of a cyberattack unparalleled in its sophistication,

launched by a foreign state with the purpose of gaining access to the internal systems of

SolarWinds’ governmental customers. The fact that this attack unfortunately succeeded despite

SolarWinds’ security controls does not amount to a violation of the federal securities laws—

particularly where SolarWinds disclosed to investors the precise risk that materialized. Plaintiff’s

scattershot allegations fall well short of satisfying the heightened pleading standards governing

federal securities claims and, as a result, the Complaint should be dismissed in its entirety with

prejudice.

       Kevin Thompson, SolarWinds’ former chief executive officer, fully joins and adopts the

arguments in the SolarWinds Motion to Dismiss, which sets forth why the Complaint fails as to

all defendants. Mr. Thompson submits this separate motion and memorandum to underscore

several arguments that distinctively militate in favor of dismissing the claims alleged against him.

       At its core, the Complaint contains precious few facts—as opposed to conclusory

allegations and innuendo—about Mr. Thompson’s conduct, and what little detail it offers falls far

short of pleading a securities law violation. Three critical deficiencies in the Complaint support

dismissal of the claims against Mr. Thompson. First, in the course of over 100 pages of

allegations, the Complaint does not attribute a single specific false or misleading statement or

omission to Mr. Thompson. Nor does Plaintiff plead any particularized facts establishing any

involvement by Mr. Thompson in generating or approving the SolarWinds Security Statement that

is the centerpiece of Plaintiff’s claims. Instead, Plaintiff relies heavily on group pleading,


                                                 1
          Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 7 of 25




attributing statements broadly to “Defendants,” a tactic that cannot succeed under controlling Fifth

Circuit precedent. This threshold problem requires dismissal of Mr. Thompson. Second, Plaintiff

has not pled any particularized facts sufficient to raise any inference of scienter on the part of Mr.

Thompson, much less the requisite strong inference.           Indeed, the only scienter allegations

applicable to Mr. Thompson rely on sales of company stock he made during the Class Period,

especially in November 2020. But the Complaint misleadingly fails to mention that those trades

were made pursuant to a pre-established 10b5-1 plan. Moreover, the “motive” attributed by

Plaintiff to Mr. Thompson—that he would knowingly and intentionally leave the company

vulnerable to a catastrophic security attack for “short-term profits”—is not remotely plausible,

particularly given his substantial ongoing holdings. Third, no claim under Section 20(a) lies

against Mr. Thompson because the Complaint contains no well-pleaded factual allegations to

support the requisite primary violation.

       For all of these reasons, and for the additional reasons outlined in the SolarWinds Motion

to Dismiss, Mr. Thompson respectfully asks this Court to dismiss all claims against him with

prejudice.

                                   FACTUAL BACKGROUND

       As outlined in the SolarWinds Motion to Dismiss, Plaintiff attempts to convert a

sophisticated cyber-attack by a state actor into a securities fraud claim by stringing together a series

of unrelated events to tell a story of fraud by hindsight. Mr. Thompson incorporates by reference

the Factual Background outlined in the SolarWinds Motion to Dismiss as if fully stated herein.

This section summarizes the allegations in the Complaint that specifically reference Mr.

Thompson.

       Kevin Thompson served as President and CEO of SolarWinds from 2010 to 2020. See

Compl. ¶ 15.       The hundred-page Complaint alleges few statements made directly by


                                                   2
          Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 8 of 25




Mr. Thompson. See id. ¶¶ 33, 41, n.61. One such statement highlighted the risks posed by

cyberattacks: “[T]he threat landscape is getting worse, not better . . . [T]he reality is it’s just going

to get worse. And we’ve got to give small businesses around the world the ability to protect

themselves.” Id. ¶ 33. According to Plaintiff, Mr. Thompson publicly and directly acknowledged

the existential risks posed by cyberattacks. See id. Plaintiff does not allege (in that paragraph or

elsewhere) that any direct quote attributed to Mr. Thompson was false or misleading.

        Lacking any statement made by Mr. Thompson himself, Plaintiff instead builds its case

against him (and most other defendants) based on five “Company” statements: (1) the Security

Statement published on SolarWinds’ website (Compl. ¶¶ 201-215); (2) a website page entitled

“Security at SolarWinds” (id. ¶¶ 216-17); (3) a website page entitled “SolarWinds Trust Center”

(id. ¶¶ 218-19); (4) statements made by Tim Brown on March 14, 2019 (id. ¶¶ 220-21); and

(5) statements made by Mr. Brown on April 30, 2019 (id. ¶¶ 222-23). As explained in the

SolarWinds Motion to Dismiss, none of those statements passes muster as a materially false or

misleading statement or omission.            Moreover, Plaintiff pleads no particularized facts

demonstrating a legally cognizable nexus between Mr. Thompson and these five “Company”

statements. There is no allegation that he authored or made any of the statements; nor does Plaintiff

plead any basis for concluding that Mr. Thompson was aware of or involved in Statements 2

through 5 at all. And the only allegation purporting to connect Mr. Thompson to the Security

Statement is a wholly conclusory allegation that he and Mr. Brown “reviewed and approved” it.

The Complaint contains no well-pleaded detail to support that naked assertion.

        The Complaint’s scienter allegations also focus largely on “Defendants” generally, with

little by way of allegations specific to Mr. Thompson. Plaintiff’s flagship scienter allegations

relate to former employee Ian Thornton-Trump’s presentation to certain non-party SolarWinds




                                                   3
          Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 9 of 25




employees in April 2017.       Despite the conclusory allegation that SolarWinds “refused to

implement the changes in Mr. Thornton-Trump’s presentation because the Company’s then-CEO,

Kevin Thompson, did not want to spend the money to do so,” id. ¶ 6, the Complaint is silent as to

whether Mr. Thompson was aware of the presentation, let alone that he reviewed Mr. Thornton-

Trump’s recommendations and affirmatively rejected them. See id. ¶¶ 72-90. There is no

allegation that Mr. Thornton-Trump ever interacted with Mr. Thompson at all. All Plaintiff alleges

is that certain non-parties reported during the Thornton-Trump meeting their expectation that Mr.

Thompson “did not like spending money.” Id. ¶¶ 85, 141. Plaintiff’s allegations that reference

unnamed witnesses’ interactions with Mr. Thompson merely recite that various sales employees

and other individuals who heard Mr. Thompson speak occasionally did not, on those occasions,

hear Mr. Thompson reference cybersecurity. See id. ¶¶ 91, 102, 142-44.

       Finally, Plaintiff makes a handful of allegations about Mr. Thompson’s compensation and

stock trades. For instance, Plaintiff alleges that Mr. Thompson “sold over one million shares of

his personal Solar Winds common stock” during the Class Period, including 700,000 shares over

the course of three days in November 2020. Id. ¶ 192. Plaintiff attempts to paint the November

2020 sales as “particularly suspicious in light of the fact that SolarWinds was notified in September

2020 by Palo Alto Networks . . . of the cybersecurity breach ultimately revealed to investors three

months later.” Id. ¶ 195. Plaintiff critically omits that all of Mr. Thompson’s November 2020

sales were made under a pre-existing Rule10b5-1 plan that was established in August, and were

not discretionary sales.1 They were also made after Mr. Thompson announced his resignation, and


1
 SOLARWINDSCORP, Statement of Changes in Beneficial Ownership (Form 4), at Ex. A (Oct. 27,
2020) (“Represents the number of shares withheld to satisfy the reporting person's tax obligations
in connection with the vesting of restricted stock units.”); SOLARWINDSCORP, Statement of
Changes in Beneficial Ownership (Form 4), at Ex. B (Nov. 18, 2020); SOLARWINDSCORP,



                                                 4
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 10 of 25




he retained a sizable majority of his holdings of SolarWinds stock at the conclusion of the alleged

Class Period. See SolarWinds Motion at 3 & 27; Compl. ¶ 192.

                                      LEGAL STANDARD

       To state a claim under Section 10(b) of the Securities Exchange Act of 1934 (the

“Exchange Act”) and SEC Rule 10b–5 promulgated thereunder, “a plaintiff must allege (1) a

material misrepresentation or omission; (2) scienter (a ‘wrongful state of mind’); (3) a connection

with the purchase or sale of a security; (4) reliance; (5) economic loss; and (6) a ‘causal connection

between the material misrepresentation and the loss.’” Municipal Employees’ Retirement System

of Michigan v. Pier 1 Imports, Inc., 935 F.3d 424, 429 (5th Cir. 2019) (citation omitted). Such

claims are subject to both Federal Rule of Civil Procedure 9(b)’s requirement that fraud be pled

“with particularity” and the heightened pleading requirements of the Private Securities Litigation

Reform Act (“PSLRA”). Abrams v. Baker Hughes, Inc., 292 F.3d 424, 430 (5th Cir. 2002). Mere

allegation of “facts” without providing any underlying support in the form of either confidential

witnesses or documentary evidence will not suffice. See ABC Arbitrage Plaintiffs Grp. v. Tchuruk,

291 F.3d 336, 350 (5th Cir. 2002). The PSLRA strengthens Rule 9(b)’s requirements and “requires



Statement of Changes in Beneficial Ownership (Form 4), at Ex. C (Nov. 20, 2020);
SOLARWINDSCORP, Statement of Changes in Beneficial Ownership (Form 4), at Ex. D (Dec. 17,
2020) (correcting a November 18, 2020 Form 4, cited here, which “inadvertently reported the
reporting person’s sale… as an acquisition”). On a motion to dismiss, the court may take judicial
notice of “not just documents named in Plaintiffs’ complaint, but even documents that, if not
named, are ‘pertinent,’ ‘central,’ or ‘integral to [Plaintiffs’] claim.’” In re Securities Litig. BMC
Software, Inc., 183 F. Supp. 2d 860, 883 (S.D. Tex. 2001) (quoting Bryant v. Avado Brands, 187
F.3d 1271, 1278 (11th Cir 1999)) (alterations in original)). Because these Forms are the publicly-
filed documents that reveal holdings and transactions by Mr. Thompson, and are thus the
documents on which Plaintiff’s allegations are likely based, they are fairly considered by this Court
on a motion to dismiss under the incorporation-by-reference doctrine recognized in the Fifth
Circuit. Id. at 884; see also Alaska Elec. Pension Fund v. Asar, 768 Fed. App’x 175, 182-83 (5th
Cir. 2019) (concluding the court may take judicial notice of SEC Forms 4 that are implicitly
incorporated into a complaint, “congruent with the requirement that we consider plausible
nonculpable explanations for the defendants’ conduct).


                                                  5
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 11 of 25




a plaintiff to specify the statements contended to be fraudulent, identify the speaker, state when

and where the statements were made, and explain why the statements were fraudulent.” Id.

       To state a claim for control-person liability under Section 20(a) of the Exchange Act, a

plaintiff must allege a primary Section 10(b) violation and that the control person had possessed

“the power to control” the primary violator. BMC Software, Inc., 183 F. Supp. 2d at 869 n.17.

Control person liability is derivative of a Section 10(b) securities claim, and therefore “cannot exist

in the absence of a primary violation.” Alaska Elec. Pension Fund v. Flotek Indus., Inc., 915 F.3d

975, 986 (5th Cir. 2019) (quoting Southland Sec. Corp. v. INSpire Ins. Sols., Inc., 365 F.3d 353,

383 (5th Cir. 2004)). Thus, if a court finds the pleadings under Section 10(b) and Rule 10b-5

inadequate to state a claim, a claim of control person liability must be dismissed. See, e.g., Indiana

Elec. Workers' Pension Tr. Fund IBEW v. Shaw Grp., Inc., 537 F.3d 527, 545 (5th Cir. 2008).

                                           ARGUMENT

       The Complaint is legally defective in its entirety for each of the reasons advanced in the

SolarWinds Motion to Dismiss. The Complaint’s deficiencies are all the more acute as to

Mr. Thompson because the Complaint: (1) identifies no allegedly false or misleading statements

or omissions that were made by or attributable to Mr. Thompson; (2) fails to plead a “strong

inference” that Mr. Thompson acted with scienter, including based on Mr. Thompson’s stock sales;

and (3) fails to plead a “control person” claim for causing SolarWinds to violate the securities laws

because Plaintiff pleads no underlying primary violation. Each of these arguments independently

supports dismissal of the two counts alleged against Mr. Thompson.

I.     Plaintiff Fails to Identify Any Purportedly False or Misleading Statement Made by
       Mr. Thompson.

       To state a claim against Mr. Thompson, Plaintiff must satisfy the threshold requirement

that he was the “maker” of an allegedly actionable statement. Janus Capital Group, Inc. v. First



                                                  6
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 12 of 25




Derivative Traders, 564 U.S. 135, 142 (2011) (explaining that in a 10b-5 claim, maker is defined

as “the person or entity with ultimate authority over the statement, including its content and

whether and how to communicate it”). Applying the Supreme Court’s standard in Janus, courts

in the Fifth Circuit have dismissed securities claims that fail to articulate “specific facts” tying a

corporate officer to an unattributed corporate statement. Plaisance v. Schiller, No. CV H-17-3741,

2019 WL 1205628, at *16 (S.D. Tex. Mar. 14, 2019); see also Southland, 365 F.3d at 365

(“[C]orporate officers may not be held responsible for unattributed corporate statements solely on

the basis of their titles, even if their general level of day-to-day involvement in the corporation’s

affairs is pleaded.”); Fin. Acquisition Partners LP v. Blackwell, 440 F.3d 278, 287 (5th Cir. 2006)

(same). Here, Plaintiff fails to plead any “specific facts” plausibly attributing any of the challenged

statements to Mr. Thompson.

       The Complaint actually attributes only a few statements to Mr. Thompson, including:

       Defendant Thompson stated that “the threat landscape is getting worse, not better.
       My ClO likes to depress me, and she’ll say all the time, ‘It's just going to get worse.’
       I’m like, ‘Great, thanks. That’s really what I needed to hear.’ But the reality is it’s
       just going to get worse. And we've got to give small businesses around the world
       the ability to protect themselves.... [E]very small business [] actually has a
       heightened level of sensitivity right now to security issues because reality is if the
       small business gets hacked, they go out of business.”

Compl. ¶ 33. The Complaint does not allege that this statement (or any other directly attributed to

Mr. Thompson) is false. Nor could it, since, if anything, Mr. Thompson’s alleged statement

represents an additional disclosure to investors of the type of risk to SolarWinds’ operations that

ultimately materialized.

       Aside from the few non-actionable statements actually attributed to him, Plaintiff’s claim

as to Mr. Thompson rests on the same five “Company” statements alleged generally as to all

defendants: the “Security Statement,” two pages on the Company’s website, and two statements

allegedly made by Mr. Brown. See id. ¶¶ 35-42. Even assuming that any of those statements were


                                                  7
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 13 of 25




actually false or misleading—none was—Plaintiff fails to plead facts linking Mr. Thompson to the

statements, much less establishing him as the “maker” of those statements as Janus requires, other

than the naked assertion that they constitute “Defendants’ statements.” In particular, the two

statements allegedly made by Mr. Brown are not attributed or connected in any way to

Mr. Thompson. Id. ¶¶ 220-23. Nor does Plaintiff allege that Mr. Thompson was involved in

creating or directing the creation of the two website pages at issue. Id. ¶¶ 216-19.

       Plaintiff contends several categories of statements in the “Security Statement” that was

posted to SolarWinds’ website were false or misleading. See id. ¶¶ 42-60, 201-15. As an initial

matter, despite the Complaint’s cursory and unsupported assertions that the Security Statement
                                                 2
was “[f]eatured prominently” on the website, the Complaint includes no plausible factual

allegation that the Security Statement was material to a reasonable investor. Id. ¶ 3. The

Complaint does not allege (because it cannot) that the Security Statement was ever incorporated

into any official SEC filing by SolarWinds, or that it was otherwise considered important by any

investor. Indeed, the Complaint makes virtually no allegations to support a finding of the

materiality of any of the statements reflected in the Security Statement beyond flat repetition that

the statements were “material” – a mere label and conclusion that this Court need not credit.

       Moreover, and critically, the Complaint pleads no facts demonstrating any nexus between

Mr. Thompson and the Security Statement. There are no specific factual allegations supporting


2 Plaintiff contends that “[a] link to access the Security Statement was included on every page of
the Company’s website” is conclusively rebutted by briefly visiting the Company’s website.
Compl. ¶ 37. Far from being a prominent corporate statement, the Security Statement is accessible
to a visitor to SolarWinds’ website only by navigating to the very bottom of the Company’s
homepage, clicking on the phrase “Security Information” in small font, and then selecting the
“Security Statement” link. While a visitor to www.solarwinds.com could eventually navigate to
the Security Statement by clicking through a number of hyperlinks, the Complaint’s implication
that SolarWinds visibly plastered the Security Statement to every page is belied by the
straightforward experience of actually navigating the website.


                                                 8
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 14 of 25




the conclusion that Mr. Thompson—the CEO of an entity with thousands of employees and close

to a billion dollars in net revenue in FY2019—exercised authority and control over the specific

phrasing of statements about the Company’s security operations, much less statements about this

topic on the Company’s website and never appeared in a corporate statement or in any filing with

the SEC. The only threads supposedly tying Mr. Thompson to the challenged statements at issue

are generic and conclusory statements contend that he had a role in approving the statements while

failing to offer the specifics required under the PSLRA, Rule 9(b), and controlling case law. First,

Plaintiff off-handedly asserts—without further support—that “[t]he Security Statement was

reviewed and approved by Defendants Brown and Thompson.” Compl. ¶ 37. The Complaint

supplies none of the “who, what, when, where, and how” details required under Rule 9(b) and the

PSLRA to substantiate this conclusory claim. Second, the Complaint offers boilerplate allegations

that “Defendants” or an unidentified “executive officer of SolarWinds” authorized or approved

false or misleading statements. Id. ¶¶ 236, 248.

       Group pleading of this sort falls far short of the well-established pleading standard. Fifth

Circuit precedent has long been clear that the particulars required under the PSLRA to link an

officer to a company statement with no identified author “would include a signature on the

document or particular factual allegations explaining the individual’s involvement in the

formulation of the entire document or specific portion of the document containing the statement.”

Southland, 365 F.3d at 365. Building on this holding, and the Supreme Court’s holding in Janus,

courts in the Fifth Circuit have dismissed securities claims that attempt to hold corporate officers

liable for statements they did not make without pleading “specific facts” rendering attribution

plausible. Plaisance, 2019 WL 1205628, at *42 (dismissing “attempt to hold Griffin responsible

for unattributed corporate statements in the press releases based solely on his title as CFO”); Kerr




                                                   9
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 15 of 25




v. Exobox Techs. Corp., No. CIV.A. H-10-4221, 2012 WL 201872, at *11–12 (S.D. Tex. Jan. 23,

2012) (finding complaint “does not provide sufficient allegations about the letters and attachments

to support a finding that [defendant] ‘made’ any statements in [Company’s] public filings”).

       Plaintiff does not (and cannot) establish that Mr. Thompson was the “maker” of the

Security Statement because there is no articulation of any “specific facts” linking him directly to

the Security Statement. Plaintiff does not allege that Mr. Thompson ever endorsed the Security

Statement through a signature, nor does the Complaint offer any details demonstrating whether or

to what extent Mr. Thompson had a role in the development or publication of the Security

Statement. The Complaint appears to assume attribution “based solely on [Mr. Thompson’s] title”

of CEO. Plaisance, 2019 WL 1205628, at *42. As courts in and outside of the Fifth Circuit have

repeatedly held, this is insufficient, and there is no basis in the securities laws for concluding that

the CEO is personally liable for every word that appears on the SolarWinds website. See, e.g.,

Colbert v. Rio Tinto PLC, No. 17CIV8169ATDCF, 2019 WL 10960490, at *6 (S.D.N.Y. July 29,

2019) (observing that “Plaintiff cites no authority” for the proposition the corporate title alone

equates to attribution, a theory “which would subject virtually any corporate executive to personal

liability for every statement on a company’s website,” and holding that “[i]ndeed, courts have held

the opposite” (citations omitted)). This deficiency alone requires dismissal with prejudice of the

claims against Mr. Thompson.

II.    Plaintiff Does Not Adequately Plead a Strong Inference of Scienter as to
       Mr. Thompson.

       It is Plaintiff’s burden to plead particularized facts that give rise to a “strong inference” of

scienter as to each defendant separately. See, e.g., Goldstein v. MCI WorldCom, 340 F.3d 238,

249 (5th Cir. 2003) (“Under the PSLRA, it is not enough to particularize false statements or

fraudulent omissions made by a corporate defendant. Plaintiffs must also particularize intent



                                                  10
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 16 of 25




allegations raising a ‘strong inference of scienter.’”). “Scienter in a securities fraud case connotes

an intent to deceive, manipulate, defraud or severe recklessness,” which “is marked by an extreme

departure from the standard of ordinary care,” “is limited to highly unreasonable omissions or

misrepresentations that involve not merely simple or even inexcusable negligence,” and requires

“a danger of misleading . . . which is either known to the defendant or is so obvious that the

defendant must have been aware of it.” Local 731 I.B. of T. Excavators and Pavers Pension Trust

Fund v. Diodes, Inc., 810 F.3d 951, 957 (5th Cir. 2016) (citations omitted). In evaluating the

sufficiency of the pleading, this Court accepts as true all alleged facts (but not conclusions or mere

recitation of the elements of the claim), but it need not draw all inferences in Plaintiff’s favor;

instead it weighs the inferences offered by Plaintiff against opposing inferences of innocence.

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-24 (2007) (holding a securities

fraud claim survives dismissal “only if a reasonable person would deem the inference of scienter

cogent and at least as compelling as any opposing inference”).

       Here, the Complaint is devoid of factual allegations supporting an inference that any

defendant acted with scienter to deceive investors into believing that SolarWinds was immune to

sophisticated, criminal cyberattacks, see SolarWinds Mot. at 2, including Mr. Thompson. And,

although Plaintiff attempts to bolster the weak scienter allegations with innuendo about the

financial incentives and motives that purportedly guided Mr. Thompson, the implausible

inferences encouraged by the Complaint do not satisfy the stringent scienter pleading requirements

of the PSLRA as outlined by the Supreme Court in Tellabs.

       A.      Plaintiff Offers No Factual Allegations about Mr. Thompson’s Knowledge or
               Intent When Any Relevant Statement Was Made.

       Adequately pleading scienter requires particular factual allegations establishing each

defendant’s contemporaneous knowledge of undisclosed information that conflicts with or



                                                 11
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 17 of 25




contradicts his or her challenged statements. See Tuchman v. DSC Commc’ns Corp., 14 F.3d 1061,

1069 (5th Cir. 1994) (holding that scienter was not adequately pled where the complaint “failed to

allege any facts that show that [defendant’s] statements were belied by his actual knowledge of

contradictory facts”). Plaintiff is not entitled to rest on Mr. Thompson’s having been CEO of the

Company, or on broad allegations about what others at SolarWinds may have known at various

times. There is no basis in law or in fact for imputing all alleged knowledge of all employees

directly to the CEO, and to do so would vitiate the PSLRA’s pleading requirements. See Diodes,

810 F.3d at 957 (holding the court must “focus[] on the state of mind of the corporate officials

who make, issue, or approve the statement rather than the ‘collective knowledge of all the

corporation’s officers and employees’” (quoting Indiana Elec., 537 F.3d at 533)). Thus, the

relevant inquiry for determining scienter here is what Plaintiff says Mr. Thompson knew and

when—not what “the Company” generally, or some other executive, knew. But even if Mr.

Thompson had made or directed any of the statements at issue in Plaintiff’s Complaint—and he

did not—the complaint is devoid of allegations demonstrating his contemporaneous knowledge

about the false or misleading nature of the contents of the statements when the statements were

made.

        Plaintiff relies heavily on allegations about a 2017 presentation by Mr. Thornton-Trump to

three non-party employees in a vain attempt to demonstrate Defendants’ scienter. For all of the

reasons outlined in the SolarWinds Motion to Dismiss, the Thornton-Trump allegations do not

support a strong inference of scienter as to any defendant—particularly since the presentation is

dated eighteen months before the alleged class period even commences. See SolarWinds Mot.

at 2, 15-20. Those allegations fail specifically as to Mr. Thompson for the additional reason that

Plaintiff does not even attempt to plead facts demonstrating that Mr. Thompson was actually aware




                                               12
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 18 of 25




of the presentation or its alleged contents, either in 2017 or at any subsequent time. In all of the

dozens of allegations about Mr. Thornton-Trump’s presentation, Mr. Thompson is mentioned only

to the extent the Complaint alleges that certain other employees allegedly reported during the

presentation what they surmised Mr. Thompson’s reaction to the presentation’s recommendations

would be. See Compl. ¶¶ 85, 141, 181-82. Absent any allegation that Mr. Thompson knew about

Mr. Thornton-Trump’s critiques at all, Plaintiff cannot use them to raise an inference of scienter

as to Mr. Thompson. See Southland, 365 F.3d at 383 (finding scienter allegation “unpersuasive”

where it did not identify “what any particular individual knew or was severely reckless in not

knowing” when the challenged statement was made); In re Heartland Payment Systems, Inc. Sec.

Litig., No. 09–1043, 2009 WL 4798148, at *8 (D.N.J. Dec. 7. 2009) (finding scienter not pled

absent allegation “concerns [about cybersecurity] were ever relayed to any of the Defendants”).

       Nor do any of Plaintiff’s remaining factual allegations raise a strong inference of scienter

as to Mr. Thompson.        The Complaint repeatedly alleges that certain unidentified former

employees—most of whom worked in sales (not security) functions or had no direct interaction

with Mr. Thompson beyond hearing him present to large groups of employees—never heard

Mr. Thompson discuss cybersecurity as a priority. Compl. ¶¶ 91, 102, 142-44. But Plaintiff offers

no plausible allegation supporting inferences that Mr. Thompson (1) never actually devoted

attention to cybersecurity as part of his job function; or (2) knew of or was severely reckless to the

alleged falsity of statements made on SolarWinds’ website or by Mr. Brown. There is a vast factual

and logical chasm between the supposed absence of commentary by Mr. Thompson in certain

limited interactions, on the one hand, and a showing of his intent to deceive investors in wholly

unrelated statements on the Company’s website, on the other. In re Marriott Int’l, Inc. Cust. Data

Sec. Breach Litig. Sec. Actions, No. 19-MD-2879, 2021 WL 2407518, at *35 (D. Md. June 11,




                                                 13
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 19 of 25




2021) (finding no support for scienter where “none of the Confidential Witness allegations are

regarding what any of the Individual Defendants actually knew about Marriott's cybersecurity or

the falsity of any statements”).

       Finally, Plaintiff offers some conclusory allegations that Mr. Thompson “sacrificed

cybersecurity to boost short-term profits,” Compl. ¶ 8, but those allegations also fall far short of

the specificity required under the PSLRA and Rule 9(b). See also id. ¶¶ 140 (alleging, without

further detail, that Mr. Thompson was “singularly focused on cost-cutting and short-term profits,

not cybersecurity”), 147 (alleging, based on statements of unidentified employees interviewed for

the New York Times, that Mr. Thompson examined “every part of the business” for cost savings

and “common security practices were eschewed because of their expense,” but failing to identify

any specific security practice that was eliminated at Mr. Thompson’s direction). Plaintiff’s

reliance on generalized allegations that Mr. Thompson directed unspecified changes that impacted

cybersecurity are too vague to support any inference of scienter based on Mr. Thompson’s conduct.

See, e.g., Pier 1 Imports, Inc., 935 F.3d at 433 (vague allegation “that there were amorphous

‘inventory problems’” but that did “not explain what those problems were” did not support an

inference of scienter). And Plaintiff fails to connect the only quasi-specific change allegedly made

at Mr. Thompson’s direction—that he purportedly cut costs by moving engineering offices to

Eastern Europe,” Compl. ¶ 148—to a strong inference of scienter. There is no allegation of when

that change was made (or, critically, whether it preceded any of the statements), nor any detail that

supports a plausible inference that locating the Company’s engineering offices in Eastern Europe

equates to de-prioritizing cybersecurity.

       The upshot is that Plaintiff’s 100-page Complaint is silent on facts that even plausibly

demonstrate that Mr. Thompson knew any particular statement identified in the Complaint was




                                                 14
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 20 of 25




false or misleading, much less facts that lead to a strong inference that he intended for it to be false

or that he was severely reckless to its falsity.

        B.      None of Plaintiff’s Allegations Intended to Demonstrate Mr. Thompson’s
                “Motive” Supports a Strong Inference of Scienter.

        Only “appropriate allegations of motive and opportunity [ ] meaningfully enhance the

strength of the inference of scienter.” Southland, 365 F.3d at 368 (5th Cir. 2004) (quotation

omitted). “To demonstrate motive, plaintiffs must show concrete benefits that could be realized

by one or more of the false statements and wrongful nondisclosures alleged.” Indiana Elec., 537

F.3d at 543 (5th Cir. 2008) (quotation omitted). Here, the allegations based on Mr. Thompson’s

stock sales and supposed interest in short-term gains do nothing to overcome the deficiencies in

Plaintiff’s motive allegations.

                1.      Plaintiff’s Allegations Regarding Mr. Thompson’s Stock Sales Do Not
                        Lend Credence to the Complaint’s Scienter Allegations.

        As the SolarWinds Motion to Dismiss explains, at the very most, well-pleaded factual

allegations showing an insider stock sale that is “suspicious” in timing or amount can enhance an

inference of scienter arising from other allegations. SolarWinds Mot. at 26 (citing Diodes, 810

F.3d at 960).    Because none of Plaintiff’s other allegations gives rise to any inference of

Mr. Thompson’s scienter (for reasons discussed in the SolarWinds Motion and herein), there is

nothing for the stock sales allegations to enhance.

        But even if these allegations were somehow relevant to the scienter inquiry, Plaintiff fails

to allege facts demonstrating that the stock sales were suspicious in timing or in amount. See

SolarWinds Mot. at 3-4, 26-9. In particular, the Complaint obscures that the stock sales at issue—

including all sales that Plaintiff deems suspicious in November 2020 due to the purported temporal

proximity to the alleged notice by Palo Alto Networks of an attempted breach—were executed

according to a 10b5-1 plan that was put in place in August 2020, before SolarWinds allegedly


                                                   15
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 21 of 25




received notice from Palo Alto in September. See Compl. ¶¶ 192-95; supra note 1 (citing Exs. A-

D). The “plausible, nonculpable explanation” for the trades is that they were made pursuant to an

agreement “which allows corporate insiders to set a schedule by which to sell shares over time,

and which can raise an inference that the sales were pre-scheduled and non-suspicious.” Asar, 768

Fed. App’x at 181 (quotations and citations omitted). Courts in the Fifth Circuit and beyond have

held that this Court may properly look to SEC Form 4 to weigh the parties’ explanations for trades

to determine which is more plausible. Id.; see also Lovelace v. Software Spectrum Inc., 78 F.3d

1015, 1018 (5th Cir. 1996) (“When deciding a motion to dismiss a claim for securities fraud on

the pleadings, a court may consider the contents of relevant public disclosure documents which

(1) are required to be filed with the SEC, and (2) are actually filed with the SEC.”); Hopson v.

MetroPCS Commc’ns, Inc., No. 3:09-CV-2392-G, 2011 WL 1119727, at *14 n.14 (N.D. Tex. Mar.

25, 2011) (“[T]he court may properly consider [the 10b5-1 trading] plans, and the relevant Form

4s, when weighing the competing inferences regarding the insider sales.”).

       It is neither suspicious nor unusual for Mr. Thompson to sell about 25% of more than

3 million shares he held in SolarWinds in November 2020, shortly ahead of his previously-

announced departure from the Company. See SolarWinds Mot. at 27. Indeed, many courts in the

Fifth Circuit and beyond have held that sales of similar magnitude were not suspicious. See, e.g.,

Southland, 365 F.3d at 368–69 (finding executives’ sales of 26.62% and 33.27% of holdings in

context of a secondary offering do not raise a strong inference of scienter); In re. Dell Inc., Sec.

Litig., 591 F. Supp. 2d 877, 897 (W.D. Tex. 2008) (same for executives’ sales of 29.61%, 13.65%,

and 49.33% over long class period); Bach v. Amedisys, Inc., No. CV 10-00395-BAJ-RLB, 2016

WL 4443177, at *12 (M.D. La. Aug. 19, 2016) (finding COO’s sale of “most” of his stock holdings

five weeks prior to his resignation did not raise an inference of scienter, even where the sale




                                                16
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 22 of 25




exceeded his combined sales over the previous decade). In fact, the most plausible inference

arising from Plaintiff’s allegation that Mr. Thompson retained about 75% of the stock he owned

in November 2020—when he and the Company were supposedly on notice that a cyberattack had

already occurred—directly undercuts Plaintiff’s motive theory. See, e.g., City of Dearborn

Heights Act 345 Police & Fire Ret. Sys. v. Waters Corp., 699 F. Supp. 2d 331, 346 (D. Mass. 2010)

(“[T]his court finds that [the CFO’s] retention of over 70% of his total holdings [combining shares

and options] greatly diminishes any inference of fraudulent intent.”).

       Coupling these reasons with those outlined in the SolarWinds Motion, the stock sales lend

no support to Plaintiff’s scienter allegations. This Court need not credit Plaintiff’s extraordinary

and illogical inference that scheduled and predictable sales of stock demonstrate a culpable state

of mind with respect to entirely unrelated statements made, in many cases, months or years before

the execution of such sales.

               2.      Plaintiff’s Proposed Motive for the Alleged Fraud – Short-Term Gain
                       Over Long-Term Security – Is Incoherent and Runs Counter to a
                       Common-Sense Understanding of Mr. Thompson’s Interests.

       The Complaint’s allegations regarding Mr. Thompson’s supposed motive to obtain short-

term gains make no sense. Plaintiff in effect asks this Court to assume that Mr. Thompson (1) sold

some of his personal shares in the Company based on his alleged knowledge of an imminent and

existential threat of a cybersecurity attack, while retaining the lion’s share of his equity stake; and

(2) not only did nothing to prevent such an attack, but also took steps to make it more likely by

slashing cybersecurity protections in the name of penny-pinching, putting at risk significantly more

equity value than he had realized in the sale. This defies common sense, and comes nowhere near

supporting an inference of scienter, much less a “strong” inference as Tellabs requires.

       To credit Plaintiff’s motive allegations, the Court would have to accept that Mr. Thompson

held millions of shares of SolarWinds stock over a period of several years while knowing that the


                                                  17
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 23 of 25




Company was, at every moment, running an imminent risk of a colossal cyberattack that could

destroy a huge and unpredictable portion of the Company’s value. There is no allegation—

because, of course, there can be none—that Mr. Thompson or the other defendants knew in

advance when such an attack would occur. Plaintiff’s “short-term profits over long-term security”

theory does not present the required cogent and compelling inference of scienter where it would

require the Court to assume Mr. Thompson knowingly and intentionally gambled with tens of

millions of dollars of his own personal wealth to save the Company an indeterminate amount in

cybersecurity preparedness.

       Apparently recognizing this infirmity, Plaintiff attempts to prop up its motive allegations

by pointing out that Mr. Thompson’s compensation was tied to the Company's adjusted Earnings

Before Interest, Taxes, Depreciation, and Amortization (“EBITDA”). Compl. ¶ 197 (alleging this

compensation structure demonstrates a “motive to mislead investors as to SolarWinds'

cybersecurity efforts and expenditures, while eschewing such expenditures in favor of short-term

profits”). But courts have consistently held that such run-of-the-mill incentive compensation

cannot establish a motive to commit fraud sufficient to support a strong inference of scienter. See,

e.g., Indiana Elec., 537 F.3d at 544 (“[T]his court has held that incentive compensation ‘can hardly

be the basis on which an allegation of fraud is predicated.’” (quoting Tuchman, 14 F.3d at 1068));

Abrams, 292 F.3d at 434 (“The plaintiffs allege that the defendants were motivated to commit

fraud by the need to raise capital, the desire for enhanced incentive compensation and the desire

to sell stock at inflated prices. This court has held that similar allegations were insufficient to

support an inference of scienter.”); Coates v. Heartland Wireless Commc'ns, Inc., 55 F. Supp. 2d

628, 644 (N.D. Tex. 1999) (“[A]ssertions that would almost universally be true, such as the desire

to raise capital, or …economic self-interest… are inadequate of themselves to plead motive.”)




                                                18
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 24 of 25




(internal citations omitted)). As another court in this District held, “[t]he fact executives at

corporations base their compensation on the performance of the company (as measured partly by

revenue-related numbers) is not surprising or suspicious, and does not lead to an inference of

fraudulent intent.” Dell Inc., 591 F. Supp. 2d at 898-99. Thus, Plaintiff’s allegations about Mr.

Thompson’s incentive compensation fails to support any claim of scienter.

III.   Because Plaintiff Pleads No Primary Securities Violation, Count II Alleging a
       Violation of Section 20(a) of the Exchange Act Must Be Dismissed.

       Claims for control-person liability under Section 20(a) are “secondary only and cannot

exist in the absence of a primary violation.” Flotek Indus., Inc., 915 F.3d at 986 (quoting

Southland, 365 F. 3d at 383). Where Plaintiff fails to plead a cognizable underlying claim for an

Exchange Act violation by a controlled person, Plaintiff cannot plead an independent claim under

Section 20(a) against the allegedly controlling person. See id. (“Because Plaintiffs have not

established a primary violation, their Section 20(a) claims fail.”). For all of the reasons outlined

herein and in the SolarWinds Motion to Dismiss, Plaintiff failed to plead any primary violation.

The claim under Section 20(a) of the Exchange Act must therefore be dismissed.

                                         CONCLUSION

       For the foregoing reasons, the Court should grant Mr. Thompson’s motion to dismiss with

prejudice.



 /s/ Peter L. Welsh                                  /s/ Michael J. Biles
 Peter L. Welsh (pro hac vice forthcoming)           Paul R. Bessette
 C. Thomas Brown (pro hac vice forthcoming)          Texas Bar No. 02263050
 Kathryn E. Caldwell (pro hac vice forthcoming)      Michael J. Biles
 Patrick T. Roath (pro hac vice forthcoming)         Texas Bar No. 24008578
 Prudential Tower, 800 Boylston Street               Srimath Saliya Subasinghe
 Boston, MA 02199-3600                               Texas Bar No. 24093226
 Tel: (617) 951-7865                                 Jessica England
 peter.welsh@ropesgray.com                           Texas Bar No. 24105841
 ROPES & GRAY LLP                                    KING & SPALDING LLP


                                                19
         Case 1:21-cv-00138-RP Document 44 Filed 08/02/21 Page 25 of 25




 Edward R. McNicholas (pro hac vice                  500 W. 2nd Street, Suite 1800
 forthcoming)                                        Austin, TX 78701
 Frances Faircloth (pro hac vice forthcoming)        Tel: (512) 457-2050
 2099 Pennsylvania Avenue, N.W.                      Fax: (512) 457-2100
 Washington, DC 20006-6807                           pbessette@kslaw.com
 Tel: (202) 508-4779                                 mbiles@kslaw.com
 edward.mcnicholas@ropesgray.com                     ssubasinghe@kslaw.com
                                                     jengland@kslaw.com
 Counsel for Defendant Kevin B. Thompson
                                                     Counsel for Defendant Kevin B. Thompson




                                 CERTIFICATE OF SERVICE

       I certify that on August 2, 2021, all counsel of record who are deemed to have consented

to electronic service are being served with a copy of this document via the Court’s CM/ECF Filing

System on all parties in this case.



                                            /s/Michael J. Biles
                                            Michael J. Biles




                                                20
